Citation Nr: 0117705	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  98-18 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran, who had served on active duty from August 1943 
to October 1945, died in August 1997.  The appellant in this 
matter is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in May 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, denying entitlement of the 
appellant to service connection for the cause of the 
veteran's death as not well grounded, and also denying 
eligibility of the appellant for Dependents' Educational 
Assistance under Chapter 35 of the United States Code.  In 
her notice of disagreement, received by the RO in June 1998, 
the appellant challenged only the RO's denial as to her 
entitlement to service connection for the cause of the 
veteran's death.  The statement of the case issued by the RO 
in October 1998 referenced but a single issue on appeal, that 
of entitlement to service connection for the cause of death 
due to nicotine dependence, and such claim was therein denied 
on the basis that it was not well grounded.  

By its decision of April 7, 2000, the Board denied 
entitlement of the appellant to service connection for the 
cause of the veteran's death on the basis that the claim 
advanced was not well grounded.  An appeal to the United 
States Court of Appeals for Veterans Claims (Court) followed, 
and it is noted that the parties to such appeal, including 
the Secretary of Veterans Affairs, jointly moved the Court to 
remand the matter to the Board and to stay further 
proceedings, for consideration of the impact of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Such motion was granted by the Court 
in its Order of December 2000, whereby the Board's decision 
of April 2000 was vacated in its entirety.

One of the primary contentions advanced in this appeal is 
that the veteran initiated  his use of cigarettes in service, 
leading to a nicotine addiction and eventually to the 
diseases resulting in his death.  It is of note that on July 
22, 1998, the President of the United States signed the 
"Internal Revenue Service Restructuring and Reform Act of 
1998."  Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998) 
(since codified at 38 U.S.C.A. § 1103).  This law prohibits 
service connection for disability or death resulting from an 
injury or disease due to in-service use of tobacco products 
by a veteran.  However, it applies only to claims filed after 
June 9, 1998.  As the appellant in this case filed her claim 
for service connection for the cause of the veteran's death 
prior to June 1998, the new law does not affect the 
disposition of this appeal.


REMAND

As noted above, a significant change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the VCAA.  Among other things, this law eliminated 
the concept of a well-grounded claim, redefined and expanded 
the obligations of VA with respect to the duty to assist, and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
the basis of the RO's denial in May 1998 no longer exists.  
Moreover, the claim at hand has not been adjudicated under 
governing law and regulations, and, as such, the appellant 
has not been informed of the applicable legal authority.  As 
the appellant has not otherwise been fully informed of the 
requirements of the claim advanced, she may have been denied 
the opportunity to submit all applicable evidence or 
formulate appropriate argument on appeal to the Board.  It 
thus would be potentially prejudicial to the appellant were 
the Board to proceed to issue a merits-based decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Further evidentiary development of the evidence is likewise 
found to be in order in an effort to obtain clarifying data 
as to the date of onset of those disease entities leading to 
the veteran's death, the impact of his service-connected 
disabilities in producing his death, and the relationship, if 
any, between in-service tobacco use of the veteran and the 
disabilities which were responsible for his death.  

Additional action is needed as well with respect to the issue 
of the appellant's entitlement to dependency and indemnity 
compensation (DIC) under 38 U.S.C.A. § 1318.  Citing the 
holding of the Court in Cole v. West, 13 Vet. App. 268, 273-
74 (1999), this issue was raised by the appellant's attorney 
in his April 2001 correspondence to the Board.  It is argued 
that the RO, beginning with its July 1947 determination, 
clearly and unmistakably erred in its rating of the veteran's 
residuals of a gunshot wound of the right shoulder, upper 
arms, chest, right buttock and hip, and left thigh as but 10 
disabling.  Clear and unmistakable error (CUE) is also 
alleged with respect to the ratings of all other service-
connected gunshot wounds, as such were of at least of 
moderate severity throughout the veteran's lifetime.  
Inasmuch as a combined disability rating of 80 percent is 
alleged to have been for assignment, as opposed to the 60 
percent rating that had remained in effect from April 1946 to 
death, further error is cited in the RO's failure to consider 
entitlement of the veteran during his lifetime to a total 
disability evaluation for compensation based on individual 
unemployability (TDIU), noting the holding in Weaver v. West, 
12 Vet. App. 229, 232-33 (1999).

Based on the foregoing, and in light of the VA's duty-to-
assist obligation as redefined by the VCAA, it is determined 
that additional procedural and evidentiary development is 
needed.  Accordingly, this matter is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  The RO should contact the appellant 
in writing through her attorney for the 
purpose of advising her of the evidence 
needed to substantiate her claims for 
service connection for the cause of death 
and for DIC benefits under 38 U.S.C.A. 
§ 1318, including medical opinions as to 
diagnoses, causation, and dates of onset, 
and/or lay statements by family members 
or others.  The RO should also advise the 
appellant of her right to submit any 
additional argument and/or evidence in 
support of those claims.  Such evidence 
may be of a lay or medical variety, 
including but not limited to copies of 
service medical or personnel records she 
may hold in her possession; statements 
from service medical personnel; "buddy" 
certificates or affidavits from fellow 
service persons; employment or retirement 
physical examinations; medical evidence 
from hospitals, clinics, and private 
physicians by which or by whom the 
veteran may have been treated; letters 
written during service; photographs; 
pharmacy prescription records; or 
insurance examinations.  

3.  In addition, the appellant should be 
contacted through her attorney for the 
specific purpose of requesting that she 
provide a listing of the names and 
addresses of those VA and non-VA medical 
professionals or institutions who 
evaluated and/or treated the veteran for 
chronic obstructive pulmonary disease 
(COPD), respiratory failure, atrial 
fibrillation, pulmonary emboli, or 
tobacco use/abuse prior to, during, and 
after his discharge from military 
service.  The approximate dates of any 
such evaluation or treatment should also 
be provided, to the extent possible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
copies of evaluation and treatment 
records not already on file from those 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all VA 
treatment records must be obtained 
regardless of whether in fact the 
appellant responds to the foregoing 
request.  Such records, once obtained, 
must then be added to the claims folder.

4.  The RO should, upon receipt of 
authorization from the appellant, contact 
W. F. Cale, M.D., and J. D. Evans, M.D., 
for the purpose of obtaining clarifying 
information relative to the opinions 
offered by such physicians in their 
September 1997 correspondence.  The basis 
upon which each physician entered his 
respective opinion in September 1997 
should be fully detailed, and Dr. Cale 
should be asked to provide a copy of the 
document therein referenced that was 
produced by the appellant-widow regarding 
the veteran's in-service smoking habits 
while on active duty, if available.  Any 
and all records of treatment compiled by 
such physicians which are not already on 
file must be obtained and added to the 
claims folder.  

5.  Thereafter, the entirety of the 
claims folder, as well as a copy of 
38 C.F.R. § 4.104, as in effect both 
prior to and on January 12, 1998, should 
be forwarded to the appropriate VA 
medical facility for its review by a VA 
pulmonologist.  The purpose of such 
records review is to provide a basis for 
entry of a professional opinion, with 
full supporting rationale, as to each of 
the following:

(a)  Whether it is at least as 
likely as not that COPD, 
respiratory failure, atrial 
fibrillation, pulmonary emboli, 
or any other entity that was a 
direct or contributory cause of 
the veteran's death had its 
onset in service?  Also, it 
must be determined whether 
cardiovascular-renal disease, 
including hypertension, was 
manifest to a compensable 
degree (see 38 C.F.R. § 4.104, 
as in effect on and after 
January 12, 1998) within the 
one-year period immediately 
following the veteran's 
discharge from service?

(b)  Whether it is at least as 
likely as not that the veteran 
developed an addiction to 
tobacco during his period of 
military service?

(c)  Whether it is at least as 
likely as not that in-service 
tobacco use of the veteran was 
a direct cause of his COPD, 
respiratory failure, atrial 
fibrillation, or pulmonary 
emboli?

(d)  Whether it is at least as 
likely as not that service-
connected disabilities of the 
veteran were a direct or 
contributory cause of the 
veteran's death?

In formulating a response to 
the aforementioned questions, 
the examiner is requested to 
utilize the standard of proof 
identified in italics.

6.  Following the completion of the 
foregoing actions, the RO should review 
the report.  If the report is not in 
complete compliance with the instructions 
provided above, appropriate action should 
be taken to return such report for any 
and all needed action.  

7.  The RO should thereafter initially 
adjudicate the appellant's entitlement to 
DIC under 38 U.S.C.A. § 1318, as well as 
the issues raised as to a CUE of fact or 
law in the RO's rating decision of June 
1947 in the rating of the veteran's 
gunshot wounds during his lifetime and in 
failing to consider entitlement of the 
veteran to a TDIU.  If the benefit sought 
is not granted, the appellant and her 
attorney should be advised in writing of 
the action taken and of her right to 
initiate and perfect an appeal by 
submission of a notice of disagreement and 
substantive appeal, respectively.

8.  Lastly, the RO should readjudicate the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death, on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA and all 
pertinent case law.  If the benefit sought 
on appeal is not granted, the appellant 
and her attorney should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and all applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


